Case 1:20-cv-00319 Document 1-2 Filed 02/05/20 Page 1 of 2

CIVIL COVER SHEET

JS-44 (Rev. 6/17 DC)

 

(1. (a) PLAINTIFFS
RESTORAPET, INC.
220 Girard St., Suite J
Gaithersburg, MD 20877

(b) COUNTY OF RESIDENCE OF FIRST LISTED PLanteF Montgomery (
(EXCEPT IN U.S. PLAINTIFF CASES)

DEFENDANTS
RESTORACBD, LLC

1205 N. Garfield St., Apt. 103
Arlington, VA 22201

COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT Arlington Co., V,

(IN U.S. PLAINTIFF CASES ONLY)
‘NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 

| (c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)
George F. Ritchie (Bar No. MD22408)

Gordon Feinblatt LLC

233 E. Redwood Street, Baltimore, MD 21202
410-576-4131 (gritchie@gfrlaw.com)

ATTORNEYS (IF KNOWN)

 

 

 

II. BASIS OF JURISDICTION Hi. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
(PLACE AN x IN ONE BOX ONLY) PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
; PTF DFT PTF DFT
1 U.S. Government © 3 Federal Question oO
Plaintiff (U.S. Government Not a Party) | Citizen of this State ©1 © 1 Incorporated or Principal Place 4 © 4
of Business in This State
© 2US.Govemment © 4 Diversity Citizen of Another State €)2  ©2 Incorporated and Principal Place Os O35
Defendant (Indicate Citizenship of . .
Parties in item LIT of Business in Another State
arties in item III) Citizen or Subjectofa 3 O3

Foreign Country Foreign Nation Os O¢6

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT
{Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)

 

© A. Antitrust |O B. Personal Injury/ ©
Malpractice
(J 410 Antitrust [J310 Airplane

[-]315 Airplane Product Liability
[J 320 Assault, Libel & Slander
CI 330 Federal Employers Liability

[) 362 Medical Malpractice

(2) 365 Product Liability

CI 367 Health Care/Pharmaceutical
Personal Injury Product Liability

[-] 368 Asbestos Product Liability

 

 

C. Administrative Agency
Review

[(] 151 Medicare Act

Social Securt
[ ] 861 HIA (1395ff)

[J 340 Marine (_] 862 Black Lung (923)
[1345 Marine Product Liability oS 863 DIWC/DIWW (405(g))
CJ 350 Motor Vebicle 864 SSID Title XVI
[1355 Motor Vehicle Product Liability CI s RS! {405(g))

er statutes
[_] 360 Other Personal Injury (J 891 Agric 891 Agricultural Acts

[] 893 Environmental Matters
[] 890 Other Statutory Actions (if

Administrative Agency is
Involved)

 

© D. Temporary Restraining
Order/Preliminary
Tajunction

Any nature of suit from any category
may be selected for this category of
case assignment.

*(If Antitrust, then A governs)*

 

© E. General Civil (Other) OR

© F. ProSe General Civil

 

 

 

Real Proper Bankrupt
[ [210 Land Condemnation [ j 422 Appeal 27 USC 158
(-]220 Foreclosure [J 423 Withdrawal 28 USC 157
(—_]230 Rent, Lease & Ejectment
[__]240 Torts to Land Prisoner Petitions
[]245 Tort Product Liability [1535 Death Penalty
(]290 Au Other Real Property C1 540 Mandamus & Other
[1550 civil Rights
Personal Proper’ (1555 Prison Conditions
[ ]370 Other Fraud 560 Civil Detainee — Conditions
(1371 Truth in Lending of Confinement
[-]380 Other Personal Property
Damage mm
[1385 Property Damage 820 Copyrights
Product Liability LC] 830 Patent
C] 835 Patent - Abbreviated New
Drug Application
[52] 840 Trademark

Federal Tax Suits

[_] 870 Taxes (US plaintiff or
defendant)

[] 871 IRS-Third Party 26 USC
7609

Forfeiture/Penalty
[_] 625 Drug Related Seizure of

Property 21 USC 881
[_] 690 Other

Other Statutes

[1375 False Claims Act

[_] 376 Qui Tam (31 USC
3729(a))

[) 400 State Reapportionment

([] 430 Banks & Banking

[] 450 Commerce/ICC
Rates/etc,

[] 460 Deportation

 

 

LJ 462 Naturalization
Application

[__] 465 Other Immigration
Actions

CI 470 Racketeer Influenced
& Corrupt Organization

[1] 480 Consumer Credit

[1] 490 Cable/Satellite TV

[J 850 Securittes/Commodities/
Exchange

[__] 896 Arbitration

[_] 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

[J 950 Constitutionality of State
Statutes

[[_] 890 Other Statutory Actions
{if not administrative agency
review or Privacy Act)

 

 

 
Case 1:20-cv-00319 Document 1-2

Filed 02/05/20 Page 2 of 2

 

© G. Habeas Corpus/
2255

[-] 530 Habeas Corpus - General

Cc] 510 Motion/Vacate Sentence

[_] 463 Habeas Corpus — Alien
Detainee

© H. Employment
Discrimination

[_] 442 Civil Rights - Employment
(criteria: race, gender/sex,
national origin,
discrimination, disability, age,
religion, retaliation)

*(If pro se, select this deck)*

© 1. FOIA/Privacy Act © J. Student Loan

[_] 895 Freedom of Information Act
[1] 890 Other Statutory Actions
{if Privacy Act)

[J 152 Recovery of Defaulted
Student Loan
(excluding veterans)

*(If pro se, select this deck)*

 

© K. Labor/ERISA
(non-employment)

[__] 710 Fair Labor Standards Act
[__] 720 Labor/Mgmt. Relations
[] 740 Labor Railway Act
[J 751 Family and Medical

Leave Act
[__] 790 Other Labor Litigation
[_] 791 Empl. Ret. Inc. Security Act

© L. Other Civil Rights
(non-employment)

[_] 441 Voting (if not Voting Rights
Act)

[_] 443 Housing/Accommodations

[] 440 Other Civil Rights

CO 445 Americans w/Disabilities —
Employment

[1446 Americans w/Disabilities —
Other

[]448 Education

 

 

© M. Contract © N. Three-Judge

Court
| 110 Insurance

[_] 120 Marine

[_] 130 Miller Act

[_] 140 Negotiable Instrument

CI 150 Recovery of Overpayment
& Enforcement of
Judgment

C153 Recovery of Overpayment
of Veteran’s Benefits

[J 160 Stockholder’s Suits

[J 190 Other Contracts

[_] 195 Contract Product Liability

[_] 196 Franchise

441 Civil Rights - Votin
8 8
(if Voting Rights Act)

 

 

VY. ORIGIN

© 1 Original
Proceeding from State

Court

© 2Removed © 3 Remanded

© 4Reinstated © 5 Transferred

© 6Multi-district © 7 Appeal to © 8 Multi-district

from Appellate or Reopened from another Litigation District Judge Litigation —
Court district (specify) from Mag. Direct File
Judge

 

VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
15 USC §§ 1114 and 1125(a) Trademark Infringement and Unfair Competition

 

VII. REQUESTED IN
COMPLAINT

CHECK IF THIS IS A CLASS
ACTION UNDER F.R.C.P. 23

DEMAND $
JURY DEMAND:

Check YES only if demanded in complaint
YES NO

 

VIII. RELATED CASE(S)
IF ANY

(See instruction)

yes [_|

If yes, please complete related case form

xo [7]

 

DATE:

 

February 5, 2020

 

SIGNATURE OF ATTORNEY OF RECORB——s———__—————_
=

 

INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
Authority for Civil Cover Sheet

The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

lL. COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
of Washington, DC, 88888 if plaintiffis resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

Il. CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction

under Section II.

Iv. CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
nature of suit found under the category of the case.

VI. CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

VIII.
the Clerk’s Office.

RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from

Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.

 
